Notice of Pre-AIA  or AIA  Status
              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of prior U.S. Patent No. 11,153,438.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except for a user communication device configured to: receive, via a user interface, a audio input from a user and  send, to a virtual assistance server, one or more first messages comprising the text input.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eteminan (US Patent No. 6,426,956) in view of Goldberg et al. (U.S. Pub. No. 2018/0255180).  

             Regarding claims 1, 10, 19, with respect to Figures 1, 5, 6, 8, 10-18, Eteminan teaches a 
system server comprising: 
             at least one processor (fig.15, item 266); 
             a communication interface communicatively coupled to the at least one processor (fig.15) (Note; since subscriber unit is communicatively coupled to the processor 266 in fig.15, communication interface must be coupled to the processor.); and   
             memory storing computer-readable instructions that, when executed by the at least one processor (fig.1,6, 10, 11; col.11, line 50-col.12, line 11, col.13, lines 43-54) (Note; Since, all the programming parameters/data/routines are downloaded and subprocess is being generated/configured to perform the functions of the device/system, the ‘computer-readable instructions’ must be executed and stored in the system.), configure the system server to:
             receive, from a user communication device via the communication interface, origination packet [i.e., one or more first messages] comprising the audio input at the user communication device (fig.11,13,14,15; col.16, lines 14-29, col.18, lines 19-24); and 
              check whether the text input is associated with any VXML page [i.e., voice extensible markup language (VXML) application] among VXML pages [i.e., a plurality of VXML applications] corresponding to a voice-based assistance system (fig.15; col.18, lines 25-42);
              determine, based on the text input and the checking, a destination packet [i.e., text output], wherein the determining the text output comprises: using a VXML application, among the plurality of VXML applications, when the text input is associated with the VXML application (fig.15; col.18, lines 25-42) (Note; since the claimed "or" is a selective "or" examiner considers only  the claimed " using a VXML application, among the plurality of VXML applications, when the text input is associated with the VXML application "); and
              send, to the user communication device, destination packet [i.e., one or more second messages comprising the text output] for display at the user communication device (fig.13,14,15; col.16, lines 30-56, col.18, lines 38-42, 61-67, col.23, lines 40-44).
             However, Eteminan does not specifically teach receiving a text input from a user and the server is a virtual assistance server. Goldberg teaches receiving a text input from a user and the server is a voice recognition server [i.e., virtual assistance server] (abstract; fig.2B, item 208, fig.3, item 209; paragraphs 0017- 0018) (Note; in paragraph 0026 of the original specification, the virtual assistant server may comprise a natural language understanding (NLU) component. Whereas, the voice recognition server of Goldberg also provides NLU functionality to the IVR (see paragraph 0012). Therefore, the voice recognition server is the claimed “virtual assistant server”.). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eteminan to incorporate the feature of receiving a text input from a user and a virtual assistance server as taught by Goldberg. The motivation for the modification is to do so in order to provide text input from a user and process the input using a virtual server in a convenient way.
 
            Regarding claims 2 and 11, Eteminan teaches wherein the using the VXML application comprises executing, based on the text input, the VXML application to determine the text output (fig.15; col.18, lines 38-42).

           Regarding claims 3 and 12, Eteminan teaches wherein the using the VXML application comprises one or more of: 
           sending, to the user communication device, retrieved information from the server [i.e., system of records] (fig.15; col.18, lines 38-42) (Note; since the claimed "or" is a selective "or" examiner considers only  the claimed " sending, to the user communication device, retrieved information from the system of records ")

          Regarding claims 9 and 18, Eteminan teaches wherein the determining the text output comprises: sending, to a VXML interpreter, an indication of the VXML application (fig.15; col.18, lines 38-42); and 
           receiving, from the VXML interpreter, destination packet [i.e., one or more third messages comprising the text output] (fig.15; col.18, lines 38-53).     

Claims 4-8, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eteminan (US Patent No. 6,426,956) in view of Goldberg et al. (U.S. Pub. No. 2018/0255180) further in view of Muschett et al. (U.S. Pub. No. 20080243517).  

            Claims 4, 13 and 20 are rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Eteminan teaches wherein the checking whether the text input is associated with any VXML application, among the plurality of VXML applications, comprises determining whether any VXML application, among the plurality of VXML applications, is mapped to the intent (fig.15; col.18, lines 25-42) (Note; since, the origination packet bears the address information which is passed to server, it is clear that the system has to map the intent of the origination packet (see also col.10, lines 13-22).).
            However, Eteminan in view of Goldberg does not specifically teach determining, using a natural language understanding (NLU) component and based on the text input, an intent associated with the text input. Muschett teaches determining, using a natural language understanding (NLU) component and based on the text input, an intent associated with the text input (paragraphs 0004, 0014). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eteminan in view of Goldberg to incorporate the feature of determining, using a natural language understanding (NLU) component and based on the text input, an intent associated with the text input in Eteminan’s invention in view of Goldberg’s invention as taught by Muschett. The motivation for the modification is to do so in order to provide particular mapping based on the intended meaning of the user input in a convenient way. 

            Regarding claims 5 and 14, Eteminan teaches wherein the text input not being associated with any VXML application among the plurality of VXML applications comprises that no VXML application is mapped to the intent (fig.11,13,14; col.16, lines 14-56) (Note; since, the origination packet bears the address information which is passed to server, it is clear that the system has to map the intent of the origination packet (see also col.10, lines 13-22).).

             Regarding claims 6 and 15, Eteminan in view of Goldberg does not specifically teach wherein the text input being associated with the VXML application among the plurality of VXML applications comprises that the VXML application is mapped to the intent. Muschett teaches wherein the text input being associated with the VXML application among the plurality of VXML applications comprises that the VXML application is mapped to the intent (fig.1,2; paragraphs 0004, 0014-0017, 0020). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eteminan to incorporate the feature of wherein the text input being associated with the VXML application among the plurality of VXML applications comprises that the VXML application is mapped to the intent in Eteminan’s invention in view of Goldberg’s invention as taught by Muschett. The motivation for the modification is to do so in order to provide specific mapping based on the intended meaning of the user input in a convenient way. 

           Regarding claims 7 and 16, Eteminan teaches wherein the using the non-VXML application is further based on determining that the non-VXML application is mapped to the intent(fig.11,13,14; col.16, lines 14-56) (Note; since, the origination packet bears the address information which is passed to server, it is clear that the system has to map the intent of the origination packet (see also col.10, lines 13-22).).

        Regarding claims 8 and 17, Eteminan in view of Goldberg does not specifically teach wherein the determining whether any VXML application, among the plurality of VXML applications, is mapped to the intent comprises looking up an intent database, wherein the intent database comprises a plurality of intents mapped to the plurality of VXML applications. Muschett teaches wherein the determining whether any VXML application, among the plurality of VXML applications, is mapped to the intent comprises looking up an intent database, wherein the intent database comprises a plurality of intents mapped to the plurality of VXML applications (fig.1,2; paragraphs 0004, 0014-0017, 0020). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eteminan to incorporate the feature of wherein the determining whether any VXML application, among the plurality of VXML applications, is mapped to the intent comprises looking up an intent database, wherein the intent database comprises a plurality of intents mapped to the plurality of VXML applications in Eteminan’s invention in view of Goldberg’s invention as taught by Muschett. The motivation for the modification is to do so in order to provide specific mapping based on the intended meaning of the user input in a convenient way. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
October 22, 2022